Name: Council Regulation (EEC) No 2380/79 of 29 October 1979 amending Regulation (EEC) No 3089/78 laying down general rules in respect of aid for the consumption of olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  economic policy
 Date Published: nan

 31 . 10. 79 Official Journal of the European Communities No L 274/5 COUNCIL REGULATION (EEC) No 2380/79 of 29 October 1979 amending Regulation (EEC) No 3089/78 laying down general rules in respect of aid for the consumption of olive oil Whereas, in view of the increase in the aid applicable as from 1 November 1979 , the abovementioned risk has, in practice, occurred during the last two weeks preceding the end of the marketing year ; whereas it is necessary, therefore, that the adjustment of the secu ­ rity should come into effect as from the date on which speculative activity could take place ; whereas, moreover, the operators concerned have been informed in good time of the measures envisaged, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the rr irket in oils and fats ( ! ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 1 1 (4) thereof, Having regard to the proposal from the Commission, Whereas, under Article 9 of Council Regulation (EEC) No 3089/78 of 19 December 1978 laying down general rules in respect of aid for the consumption of olive oil (3), the amount of the security applicable to olive oil imported in bulk or in packages of a certain capacity shall be equal to the part of the consumption aid which would be paid to the packaging plants for the same quantity of olive oil produced in the Community and which would obtain if the oil were released into free circulation ; Whereas, in the event of a substantial alteration in the consumption aid, the risk exists that operators will gain an undue benefit from the application of the security system referred to above ; whereas, in order to avoid this difficulty, it should be possible, once the alteration in the aid has been decided on, to adjust the amount of the security to take account of that altera ­ tion ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 9 ( 1 ) of Regulation (EEC) No 3089/78 : 'However, in the event of a decision entailing a substantial alteration in the consumption aid, the Commission may adjust, as from the date of that decision , the amount of the security to take account of the alteration in question .' Article 2 This Regulation shall enter into force on 1 November 1979 . It shall apply as from 22 October 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 78, 30 . 3 . 1979, p. 1 . (3) OJ No L 369, 29 . 12 . 1978 , p . 12.